Exhibit 32.1 Certification Pursuant to 18 U.S.C. § 1350 The undersigned, Jonathan Gregory, Chief Executive Officer of Royale Energy, Inc., a California corporation (the "Company"), pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes Oxley Act of 2002, hereby certifies that: (1) the Company's Quarterly Report on Form 10-Q for the period endedSeptember 30, 2015 (the "Report") fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 28, 2015 By: /s/ Jonathan Gregory Jonathan Gregory, Chief Executive Officer
